Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered on or about August 13, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that appellant was the aggressor. We note that appellant’s witness only observed a portion of the altercation, and the probative value of his testimony was minimal.
Under the circumstances, including appellant’s violent *236behavior and academic problems, probation was the least restrictive alternative (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Buckley, EJ., Tom, Marlow, Gonzalez and Catterson, JJ.